Title: From George Washington to Joseph Chandler, 21 January 1783
From: Washington, George
To: Chandler, Joseph


                        
                            Sir
                            Head Qrs Newburgh Janry 21st 1783
                        
                        By an accidental conveyance I recd some time ago the Representation you was pleased to address to me on the
                            25 Ulto respecting the apprehension of Lt Stone of the 1st Masstts Regt for the murder of Capt. Hitchcock of the same
                            Regt, having been until then, totally unacquainted with the circumstances of that unhappy affair some time has been
                            unavoidably consumed in investigating & pointing out the proper line of conduct to be adopted thereon, which must
                            be understood as the reason of my not answering sooner your application.
                        I have now, Sir, to acquaint you, that such instructions have been given to the Commandg Officer of the 1st
                            Masstts Regt as will upon proper application, undoubtedly render effectual an attempt to apprehend the Person in question
                            in consequence of a criminal prosecution which shall be legally instituted against him by Civil authority. I am Sir
                    